United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
San Ysidro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0333
Issued: July 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 29, 2019 appellant filed a timely appeal from a July 30, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 30, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of the
need for medical treatment causally related to his accepted February 18, 2014 employment injuries.
FACTUAL HISTORY
On February 18, 2014 appellant, then a 35-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that, on that same day, he injured his right shoulder and neck
while in the performance of duty. He explained that he was walking through rough terrain in the
dark when a rock rolled from under his foot and caused him to fall. Because he was carrying a
M4 carbine, appellant indicated that he was unable to break his fall and landed hard on his right
shoulder. He did not stop work.
On June 13, 2014 OWCP accepted appellant’s claim for a sprain of the neck, shoulder and
upper arm, unspecified site, right and a sprain of the shoulder and upper arm, other specified sites,
right.
In a June 27, 2014 medical report, Dr. Mark Selecky, a Board-certified orthopedic surgeon,
examined appellant for pain related to the traumatic sprain/strain of his right shoulder and cervical
spine and noted that he felt about 85 percent recovered, but still experienced stiffness and soreness.
He opined that appellant’s neck and shoulder injuries were clearly interrelated to the same
industrial injury and recommended that appellant continue physical therapy and seek chiropractic
treatment. Dr. Selecky advised that appellant could continue his regular work duties as tolerated.
In a work capacity evaluation (Form OWCP-5c) of even date, he noted a diagnosis of a right
shoulder/neck sprain and checked a box marked “Yes” to indicate his opinion that appellant was
capable of performing his usual job.
In an August 8, 2014 medical report, Dr. Selecky evaluated appellant’s neck and shoulder
injury after his initial visits with a chiropractor. On evaluation he recommended that appellant
continue with additional chiropractic appointments and ordered a magnetic resonance imaging
(MRI) scan of his cervical spine as he was still symptomatic six months after his injury. In a Form
OWCP-5c of even date, Dr. Selecky checked a box marked “Yes” to indicate his opinion that
appellant was capable of performing his usual job.
In a September 26, 2014 Form OWCP-5c, Dr. Selecky again indicated that appellant was
capable of performing his full duties at work.
In an October 9, 2014 operative note, Dr. Kenneth Romero, a Board-certified
anesthesiologist, indicated that appellant underwent a cervical epidural steroid injection in order
to treat his cervical radiculitis, cervical disc protrusions at C5-6 and C6-7, cervicalgia and cervical
facet pain.
In a December 18, 2018 medical report, Dr. Rae Davis, Board-certified in pain medicine,
evaluated appellant for his worsening lower back pain and right buttock pain. He noted that
appellant had this injury for several years and treated it with medications, physical therapy, and
injections. Appellant requested to return to physical therapy as his pain had worsened over the

2

last several weeks and informed him that he suspected his pain was due to an exacerbation of his
lumbar radiculopathy due to his disc herniation. On evaluation Dr. Davis assessed spondylosis
without myelopathy or radiculopathy in the lumbosacral region, intervertebral disc disorders with
radiculopathy in the lumbar region, and lumbago/low back pain. He ordered an updated lumbar
MRI scan and referred appellant to physical therapy.
In a January 2, 2019 medical report, Dr. Davis evaluated appellant for his right-sided neck
pain caused when he fell down a hill several days prior. He assessed myalgia, myofascial pain
syndrome, cervical facet joint pain, and cervicalgia and referred appellant to physical therapy to
treat his symptoms.
In a March 6, 2019 report of contact, OWCP noted that appellant called in to request an
authorization, but was advised that the case had been closed.
On April 4, 2019 appellant filed a notice of recurrence (Form CA-2a) for medical treatment
alleging that on December 1, 2018 he sustained a recurrence of his February 18, 2014 injury. He
indicated that, following his original injury, he was not limited in performing his usual work duties.
Appellant noted that, with treatment, including physical therapy, chiropractic care, and an
injection, his symptoms were initially alleviated until they no longer had a significant impact on
his life. However, over the past several months his symptoms had worsened and caused
considerable discomfort. Appellant explained that his doctor warned him that his symptoms may
return due to the nature of his injury. He also noted that he had filed a separate claim for a lower
back injury he suffered in 2014.3 On the reverse side of the claim form, the employing
establishment acknowledged that following the original injury no accommodations or adjustments
in appellant’s regular duties related to the original work injury were made.
In an April 9, 2019 statement, appellant explained that the recurrence of his February 2014
neck and right shoulder injuries was a gradual worsening of his symptoms. He provided that his
symptoms never went away completely, but were reduced with treatment to a point where he felt
they did not warrant further treatment at that time. Appellant reported experiencing the same
symptoms he experienced with his original injury, including pain, stiffness, reduced range of
motion, tension, and nausea.
In a development letter dated June 19, 2019, OWCP advised appellant of the deficiencies
of his recurrence claim. It informed him of the type of factual and medical evidence needed and
provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
requested evidence.
In a July 12, 2019 medical report, Dr. Davis noted that appellant’s symptoms related to his
neck pain remained unchanged. He assessed cervical facet joint pain, cervicalgia, and cervical
myofascial pain syndrome and referred appellant to physical therapy.

3

The Board notes that appellant has a prior accepted traumatic injury claim for displacement of lumbar
intervertebral disc without myelopathy and lumbar radiculopathy related to a September 1, 2014 employment injury
under OWCP File No. xxxxxx080.

3

By decision dated July 30, 2019, OWCP denied appellant’s recurrence claim for medical
treatment finding that the evidence of record was insufficient to establish a worsening of the
accepted work-related conditions or a return of disability/increased disability as a result of a
consequential injury or condition related to his accepted conditions.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.4 An employee has the burden of proof to establish that he or she
sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause.5
If a claim for recurrence of medical condition is made more than 90 days after release from
medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden of proof.6
To meet this burden the claimant must submit medical evidence from a physician who, on
the basis of a complete and accurate factual and medical history, supports that the condition is
causally related and supports his or her conclusion with sound medical rationale.7 Where no such
rationale is present, medical evidence is of diminished probative value.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment causally related to his accepted February 18, 2014 employment
injuries.
In support of his recurrence claim, appellant submitted Dr. Davis’ December 18, 2018
medical report in which he was evaluated for worsening pain in his lower back and right buttock.
Dr. Davis noted that appellant had received several years of medications, physical therapy, and
injections to treat his condition. Appellant also informed Dr. Davis that he suspected that his pain
was due to an exacerbation of lumbar radiculopathy due to disc herniation. On evaluation
Dr. Davis assessed spondylosis without myelopathy or radiculopathy in the lumbosacral region,
intervertebral disc disorders with radiculopathy in the lumbar region, and lumbago/low back pain.
He, however, did not provide a definite opinion on causal relationship between appellant’s various
4

20 C.F.R. § 10.5(y).

5
M.P., Docket No. 19-0161 (issued August 16, 2019); E.G., Docket No. 18-1383 (issued March 8, 2019); T.B.,
Docket No. 18-0762 (issued November 2, 2018); E.R., Docket No. 18-0202 (issued June 5, 2018).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
7

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

8

O.H., id.; Michael Stockert, 39 ECAB 1186 (1988); see Ronald C. Hand, 49 ECAB 113 (1997).

4

diagnosed conditions and his accepted employment conditions as required to establish appellant’s
recurrence claim.9 Furthermore, Dr. Davis did not offer a medical explanation of how the accepted
conditions for which appellant last received treatment resulted in further diagnoses and need for
additional treatment several years later.10 Finally, he failed to explain that appellant’s current need
for further medical care was due to his accepted February 18, 2014 employment conditions.11
Therefore, this report is insufficient to establish appellant’s recurrence claim.
In his remaining medical evidence dated January 2 and July 12, 2019, Dr. Davis evaluated
appellant for right-sided neck pain caused when he fell down a hill. He diagnosed myalgia,
myofascial pain syndrome, cervical facet joint pain, and cervicalgia. To establish his claim,
appellant must submit rationalized medical evidence relating his chronic pain syndrome to his
accepted back conditions.12 However, the Board notes that this medical evidence describes an
intervening incident in which appellant fell down a hill.13 The Board has found that a recurrence
of disability does not occur where the claimant’s work stoppage is caused by a new or intervening
injury, even if the new injury involves the same part of the body previously injured.14 Accordingly,
Dr. Davis’ remaining medical evidence is also insufficient to establish appellant’s recurrence
claim.
As the medical evidence of record does not contain a rationalized medical opinion
establishing that appellant required further medical care after December 1, 2018 causally related
to his accepted February 18, 2014 employment injury, the Board finds that appellant has not met
his burden of proof to establish his recurrence claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment causally related to his accepted February 18, 2014 employment
injuries.

9

See H.A., Docket No. 18-1466 (issued August 23, 2019) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal relationship).
10

See id. (medical evidence must also include rationale explaining how the physician reached the conclusion he or
she is supporting).
11

T.M., Docket No. 18-1418 (issued February 7, 2019).

12

Charles D. Gregory, 57 ECAB 322 (2006).

13

See supra note 6 at Chapter 2.1500.3(c)(5) (June 2013); see also V.H., Docket No. 18-0456 (issued
August 9, 2019).
14

See V.H., id.

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 14, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

